DETAILED ACTION
	This office action is response to communications for Application No. 15/860,134 filed on 10/29/2021.
Claims 1, 3, 7 and 17 have been amended.
Accordingly, Claims 1-3, 6-9 and 12-17 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/29/2021 has been entered.

Response to Arguments
35 U.S.C. 101
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 101 rejections have been fully considered but are not persuasive.

	Applicant’s Arguments (Pages 6-7): “On pages 4-8 of the August 2, 2021 Office Action, claims 1-3, 6-9 and 12-17 were rejected under 35 U.S.C. § 101 as allegedly directed to an abstract idea without significantly more, because the claims "fall[] into the category of mathematical relations and formulas or equations" (e.g., page 5, line 7). The Response to Arguments in the August 2, 2021 Office Action stated that "improving the calculation accuracy of binding free energy" which was added to the independent claims in light of the complaint in the March 18, 2021 Office Action that "improving the accuracy and calculation of binding free energy ... are not recited in the rejected claim(s)" (page 3, lines 19-20) is insufficient to integrate the alleged abstract idea into a practical application, because the Examiner does not understand "how the improved calculation accuracy of the binding free energy is utilized in a practical application" (page 3, lines 9-10).”
	Examiner’s Response:  The applicant alleges that the examiner’s lack of knowledge in the underlying subject matter of the application implies a lack of understanding how any application of mathematics or chemistry can be used in practical applications. Further, the applicant refers to [0062] of the instant application to gain an understanding of "how the improved calculation accuracy of the binding free energy is utilized in a practical application.", however the examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. To reiterate, the claims merely adding a distance restraint between molecules to calculate binding free energy, extracting the smallest value of binding free energy calculated, utilizing different “anchor points” (which may be determined by center of gravity equations, refer to [0069]), and to estimate small fluctuations between the molecules to determine a stable structure, which remains directed to an abstract idea. Further, the method includes utilizing an “alchemical route calculation” method (which may be determined by mathematical equations, refer to [0054]), which is further directed to an abstract idea. 
	
	For clarity and the interests of compact prosecution, the examiner will readdress the 101 analysis.
Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claim is directed to a judicial exception as an abstract idea, specifically mathematical calculations. For example, adding a distance restraint between molecules to calculate binding free energy, extracting the smallest value of binding free energy calculated, utilizing different “anchor points” (which may be determined by center of gravity equations, refer to [0069]), and alchemical route calculation” method (which may be determined by mathematical equations, refer to [0054]), which is further directed to the abstract idea. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the last limitation recites, “the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule, thereby improving calculation accuracy of the binding free energy”, which is considered extra-solution activity and amounts to merely indicating a field of use or technological environment. MPEP § 2106.05(h): “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim is considered extra-solution activity and amounts to merely indicating a field of use or technological environment, see MPEP § 2106.05(h). The same analysis applies here in 2B, i.e., the extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, “thereby improving calculation accuracy of the binding free energy” was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that improving calculation accuracy of the binding free energy is calculated in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0124] “Specifically, the present disclosure has an object to provide a method and device for calculating binding free energy where the method and device can improve calculation accuracy of binding free energy between a target molecule and a binding calculation target molecule, and a program for executing the method.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the improving calculation accuracy of the binding free energy is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

	Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. Independent Claims 7 and 17 contains similar limitations and subject matter except for the recitation of generic computer components to perform the method and therefore are also rejected. 

35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claim is directed to a judicial exception as an abstract idea, specifically mathematical calculations. For example, adding a distance restraint between molecules to calculate binding free energy, extracting the smallest value of binding free energy calculated, utilizing different “anchor points” (which may be determined by center of gravity equations, refer to [0069]), and to estimate small fluctuations (which may be determined by root mean square calculations, refer to [0075]) between the molecules to determine a stable structure, in the context of this claim, merely cites a method to solve the mathematical equations to determine a stable structure i.e., desired ratios. Further, the method includes utilizing an “alchemical route calculation” method (which may be determined by mathematical equations, refer to [0054]), which is further directed to the abstract idea. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the last limitation recites, “the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule, thereby improving calculation accuracy of the binding free energy”, which is considered extra-solution activity and amounts to merely indicating a field of use or technological environment. MPEP § 2106.05(h): “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim is considered extra-solution activity and amounts to merely indicating a field of use or technological environment, see MPEP § 2106.05(h). The same analysis applies here in 2B, i.e., the extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the “thereby improving calculation accuracy of the binding free energy” was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that improving calculation accuracy of the binding free energy is calculated in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0124] “Specifically, the present disclosure has an object to provide a method and device for calculating binding free energy where the method and device can improve calculation accuracy of binding free energy between a target molecule and a binding calculation target molecule, and a program for executing the method.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) is a well-improving calculation accuracy of the binding free energy is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 
	Independent Claims 7 and 17 contains similar limitations and subject matter except for the recitation using generic computer components to perform the method and therefore are also rejected. 

	The dependent claims merely recite additional aspects of the abstract idea. For example, 
	Regarding Claim 2, the claim recites, “wherein the anchor point of the binding calculation target molecule is a center of gravity of the binding calculation target molecule.” The anchor points may be determined by center of gravity equations (refer to [0069]). 
	Regarding Claim 3, the claim recites, “wherein each of the anchor points of the target molecule is a center of gravity of a plurality of atoms having small fluctuations in the target molecule.” The anchor points may be determined by center of gravity equations (refer to [0069]). The small fluctuations may be determined by root mean square functions (refer to [0075]).
	Regarding Claim 6, the claim recites, “wherein the method is performed by an alchemical route calculation method.” The “alchemical route calculation” method may be determined by mathematical equations (refer to [0054]). 
	Regarding Claim 15, the claim recites, “wherein one calculation of binding free energy is performed using a distance restraint potential added between one anchor point of the binding calculation target molecule and one anchor point of the target molecule, and wherein another calculation of binding free energy is performed using a distance restraint potential added between the one anchor point of the binding calculation target molecule and another anchor point of the target molecule that is different from the one anchor point of the target molecule.”, which is further directed to mathematical calculations utilizing the distance restraints. 
	Regarding Claim 16, the claim recites, “wherein the one calculation of binding free energy is calculation of first binding free energy, and wherein the other calculation of binding free energy is calculation of second binding free energy”, which is further directed to mathematical calculations for calculating a plurality of binding free energies.
	Claims 8, 9, 12, 13, and 14 contains similar limitations and subject matter and are also rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patented Literature, “Absolute Binding Free Energy Calculations Using Molecular Dynamics Simulations with Restraining Potentials”, hereinafter “Wang”) in view of Telesio (Non-Patented Literature, “Molecular Simulation of Transport Proteins in Interaction with Physiological and Pharmacological Ligands”, hereinafter “Telesio”.).

	Regarding claim 1, Wang teaches a method for calculating binding free energy (Wang, page 2799, 3rd paragraph, “In this study, the absolute (standard) binding free energies of eight FK506-related ligands to FKBP12 (FK506 Binding Protein) are calculated using FEP/MD simulations with GSBP to explore the practical feasibility of such a computational strategy.”), the method comprising:
	a plurality of steps (Wang, page 2799, 3rd paragraph, “With these definitions, the sequential steps corresponding to the dissociation process with the fully interacting ligand in the protein binding site as initial state are…”) each including adding one of a plurality of values (Wang, [Page 2802-2805], “Protocol for binding free energy (steps 1–8). Conformational restraints (steps 1 and 8)” – Examiner’s Note: Wang discloses a plurality of restraint values for calculating binding free energy.) of distance restraint potentials between a binding calculation target molecule and a target molecule (Wang, Page 2804, 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein.) in calculating the binding free energy between the binding calculation target molecule and the target molecule using a computer (Wang, page 2811, 4th paragraph, “For each ligand system, ∼250 MD trajectories systems were generated, each taking ∼2–4 h using a single 1-GHz Pentium CPU”), and
(Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”.  Furthermore, Wang teaches that a ligand may undergo isomerization, which represents the molecule having the same atoms, which may represent identical points in the ligand. The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.), anchor points of the target molecule in the plurality of the steps are different anchor points from each other (Wang, page 2800, second paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand.” – Examiner’s Note: As stated above, Wang teaches the ability to set arbitrary point positions (anchor points) as long as they aren’t co-linear between the ligand and protein to define the relative position. Also, refer to Fig. 3 of Wang. PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.), and each of the anchor points of the target molecule is determined using atoms having small fluctuations in the target molecule (Wang, page 2805, paragraph, “Fig. 4A shows the RMSD fluctuations of the nonhydrogen atoms of the protein (black), ligand (red), and the fluctuation of the center-of-mass of the ligand (green).” – Examiner’s note: The Root Mean Square Deviation (RMSD) fluctuations represents “small fluctuations”. See instant application specification, paragraph 0075, “For example, the atom having small fluctuations is selected by determining the root mean square fluctuation (RMSF) of atoms in the target molecule, and selecting the atom having small RMSF comparing each of the determined RMSF of the atoms”. For further evidence, Telesio also discloses RMS fluctuation calculations.).
	Wang does not expressly disclose, “extracting a smallest value of the binding free energy calculated in the plurality of steps” and “wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule, thereby improving calculation accuracy of the binding free energy”.

	However, Telesio discloses extracting a smallest value of the binding free energy calculated in the plurality of steps (Telesio, [Page 3], “The predicted binding free energy is represented by the intermolecular component of the lowest-scoring function conformation.” [Page 60], “The binding free energy of IBP to HSA can be obtained in simulation, and ligand poses ranked according to binding free energy can be compared with the locations determined in crystallography.” - Examiner’s Note: Instant application [0084] merely recites, “In the method for calculating binding free energy, the smallest value of binding free energy among the calculated values of binding free energy is extracted and treated as a calculated result. For example, an operation of extraction can be performed by a computer.” Accordingly, Telesio discloses lowest scoring functions and the ability to rank binding free energies, which under the broadest reasonable interpretation, represents “extracting” a smallest value of binding free energies calculated.);
	wherein in the plurality of the steps, the distance restraint potential (Telesio, [Page 51, 4th para.], “At the end of the 35 MD simulations, three atoms in the HSA and three in the ligand of the first binding mode were picked to define six restraints…” [Page 54], “The presence of restraints is necessary to ensures that IBP does not leave the binding pocket [Mobley and Chodera, 2006] both for practical reasons relating to sampling…”) is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule (Telesio, [Page 43], “When the ligand is placed in pose β, in between β-strand I and the α-helix, during the simulations the fatty acid migrates from its starting position. The palmitate found a stable location on the other side of the C-terminal region of the α-helix.” [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” – Examiner’s Note: Telesio discloses utilizing restraints in the binding calculations to determine a stable location between molecules, which under the broadest reasonable interpretation, represents a “stable structure” not including a “metastable structure. The instant application merely recites that a sampling space includes a stable structure that doesn’t include a metastable structure but does not provide any further detail, refer to [0046]. For further evidence, Telesio clearly discloses the ability to select stable OR metastable configurations to determine the most likely binding mode to carry the most promising binding free energy calculations, which under the broadest reasonable interpretation, represents at least one of the samples containing a stable structure only.), thereby improving calculation accuracy of the binding free energy (Telesio, [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” [Page ii], “The overall results obtained in this study show that computational approaches can give deep insights into protein-ligand interactions, and allow to reproduce and extend experimental data by accurately predicting binding locations and free energy values.”),
	Wang and Telesio are each and respectively analogous to the instant application because they are from the same field of endeavor of calculating binding free energy between molecules. It would have (Telesio, [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” [Page ii], “The overall results obtained in this study show that computational approaches can give deep insights into protein-ligand interactions, and allow to reproduce and extend experimental data by accurately predicting binding locations and free energy values.”).

	Regarding Claim 2, Wang discloses the according to Claim 1, wherein the anchor point of the binding calculation target molecule is a center of gravity of the binding calculation target molecule (Wang, page 2800, 3rd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.”).

	Regarding Claim 3, Wang discloses the method according to claim 1, wherein each of the anchor points of the target molecule is a center of gravity of a plurality (Wang, page 2800, 3rd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.”) of atoms having small fluctuations in the target molecule (Wang, page 2805, paragraph, “Fig. 4A shows the RMSD fluctuations of the nonhydrogen atoms of the protein (black), ligand (red), and the fluctuation of the center-of-mass of the ligand (green).” – Examiner’s note: The Root Mean Square Deviation (RMSD) fluctuations represents “small fluctuations”. See instant application specification, paragraph 0075, “For example, the atom having small fluctuations is selected by determining the root mean square fluctuation (RMSF) of atoms in the target molecule, and selecting the atom having small RMSF comparing each of the determined RMSF of the atoms” For further evidence, Telesio also discloses RMS fluctuation calculations.).

	Regarding Claim 6, Wang discloses the method according to claim 1, wherein the method is performed by an alchemical route calculation method (Wang, page 2800, 3rd paragraph, Steps #1-8. Also, Equations (1) and Equations (2) - Examiner’s Note: The ΔGbind° energy equation is calculated using parameters representing an alchemical route (an alchemical route calculation method is also known as an alchemy free energy calculation, which is merely the process of calculating free energy along a route or path of a molecule). For example, (Wang, page 2801, 5th paragraph, “Step 7 provides the solvation free energy of a ligand that is restrained by Uc to remain near its bound conformation. This does not correspond to the true solvation free energy of a flexible ligand (e.g., the process ligand in vacuum/ligandin solvent).”).

	Regarding Claim 7, Wang discloses a device for calculating binding free energy between a binding calculation target molecule and a target molecule, the device comprising: 
	a central processing unit configured to (Wang, page 2811, 4th paragraph, “For each ligand system, ∼250 MD trajectories systems were generated, each taking ∼2–4 h using a single 1-GHz) 
	See rejection for Claim 1, which contains similar limitations and subject matter.
	
	Regarding Claim 8, Wang discloses the device according to claim 7. See rejection for Claim 2, which contains similar limitations and subject matter. 

	Regarding Claim 9, Wang discloses the device according to claim 7. See rejection for Claim 3, which contains similar limitations and subject matter.

	Regarding Claim 12, Wang discloses the device according to claim 7. See rejection for Claim 6, which contains similar limitations and subject matter.

	Regarding Claim 13, Wang discloses the device according to claim 7, wherein one calculation of binding free energy is performed using a distance restraint potential added between one anchor point of the binding calculation target molecule and one anchor point of the target molecule (Wang, page 2800, 2nd paragraph, “The translational and orientational restraining potentials are constructed from three point-positions defined in the protein (Pc, P1, and P2) and three point-positions defined in the ligand (Lc, L1, and L2)” – Examiner’s Note: Wang teaches translational and orientational restraining potentials included in the calculations, which represents a distance restraint. Wang further teaches the translational and restraining potentials including the three-point positions of the protein and ligand in the calculation, which represents the anchor points between the binding calculation target molecule (ligand) and target molecule (protein)), and wherein another calculation of binding free energy (Wang, page 2811, “This highlights the importance of accurate docking to enable a successful rapid evaluation of the binding free energy with FEP/MD. A number of features were implemented to enhance the accuracy of the results while reducing the overall computational cost of the calculations. First, the reversible work for the entire association/dissociation process was decomposed into eight sequential steps during which the ligand-surrounding interactions as well as various biasing potentials restraining the ligand are turned ‘‘on’’ and ‘‘off’’.” – Examiner’s Note: Wang teaches a biasing method of calculating binding free energy using sequential steps utilizing the different restraining potentials, which represents a plurality of calculations of binding free energy being performed.) is performed using a distance restraint potential added between the one anchor point of the binding calculation target molecule and another anchor point of the target molecule that is different from the one anchor point of the target molecule (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand” -  Examiner’s Note:  As cited above, Wang teaches three-point positions (anchor points) between the binding calculation target molecule (ligand) and target molecule (protein). Wang further teaches the translational and orientational restraining potentials included in the equations for the calculation of binding free energy. Furthermore, Referring to Fig. 3 of Wang, PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.). 

	Regarding Claim 14, Wang discloses the device according to claim 13, wherein the one calculation of binding free energy is calculation of first binding free energy, and wherein the other calculation of binding free energy is calculation of second binding free energy (Wang, page 2811, “This highlights the importance of accurate docking to enable a successful rapid evaluation of the binding free energy with FEP/MD. A number of features were implemented to enhance the accuracy of the results while reducing the overall computational cost of the calculations. First, the reversible work for the entire association/dissociation process was decomposed into eight sequential steps during which the ligand-surrounding interactions as well as various biasing potentials restraining the ligand are turned ‘‘on’’ and ‘‘off’’.” – Examiner’s Note: Wang teaches a biasing method of calculating binding free energy using sequential steps utilizing the different restraining potentials, which represents a plurality of calculations of binding free energy being performed. Also, referring to page 2809, Table 4, Wang displays the results of calculating a plurality of binding free energies. The last column represents the plurality of binding free energy calculated for the protein (target molecule).). 

	Regarding Claim 15, Wang discloses the method according to claim 1. See rejection for Claim 13, which contains similar limitations and subject matter.

	Regarding Claim 16, Wang discloses the method according to claim 15. See rejection for Claim 14, which contains similar limitations and subject matter.

	Regarding Claim 17, Wang discloses a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute a process, the process comprising: 	
	identifying a first anchor point of a binding calculation target molecule (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”. The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, under the broadest reasonable interpretation, Wang discloses the ability to identify a plurality of “anchor points”.); 
	identifying a second anchor point of a target molecule and a third anchor point of a target molecule (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”. The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, under the broadest reasonable interpretation, Wang discloses the ability to identify a plurality of “anchor points”.) different from the second anchor point (Wang, page 2800, second paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand.” – Examiner’s Note: As stated above, Wang teaches the ability to set arbitrary point positions (anchor points) as long as they aren’t co-linear between the ligand and protein to define the relative position. Also, refer to Fig. 3 of Wang. PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.); 
	adding a first distance restraint potential between the binding calculation target molecule (Wang, [Page 2802-2805], “Protocol for binding free energy (steps 1–8). Conformational restraints (steps 1 and 8)” [Page 2804], 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein. Furthermore, Wang discloses a plurality of restraint values for calculating binding free energy.) with the first anchor point and the target molecule with the second anchor point (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”. The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, under the broadest reasonable interpretation, Wang discloses the ability to identify a plurality of “anchor points”.); 
	adding a second distance restraint potential between the binding calculation target molecule (Wang, [Page 2802-2805], “Protocol for binding free energy (steps 1–8). Conformational restraints (steps 1 and 8)” [Page 2804], 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein. Furthermore, Wang discloses a plurality of restraint values for calculating binding free energy.) with the first anchor point and the target molecule with the third anchor point (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”. The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, under the broadest reasonable interpretation, Wang discloses the ability to identify a plurality of “anchor points”.); 
	calculating a first value of binding free energy between the binding calculation target molecule and the target molecule (Wang, [Page 2799], “In this study, the absolute (standard) binding free energies of eight FK506-related ligands to FKBP12 (FK506 Binding Protein) are calculated using FEP/MD simulations with GSBP to explore the practical feasibility of such a computational strategy.”) using the first distance restraint potential (Wang, [Page 2800], “The usage of biasing restraints in computations of binding free energies goes back to early work by Hermans and Subramaniam (67), with a number of recent variants (21,22,52–54).” [Page 2802-2805], “Protocol for binding free energy (steps 1–8). Conformational restraints (steps 1 and 8)” [Page 2804], 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein. Furthermore, Wang discloses a plurality of restraint values for calculating binding free energy.); 
	calculating a second value of binding free energy between the binding calculation target molecule and the target molecule (Wang, [Page 2799], “In this study, the absolute (standard) binding free energies of eight FK506-related ligands to FKBP12 (FK506 Binding Protein) are calculated using FEP/MD simulations with GSBP to explore the practical feasibility of such a computational strategy.”) using the second distance restraint potential (Wang, [Page 2800], “The usage of biasing restraints in computations of binding free energies goes back to early work by Hermans and Subramaniam (67), with a number of recent variants (21,22,52–54).” [Page 2802-2805], “Protocol for binding free energy (steps 1–8). Conformational restraints (steps 1 and 8)” [Page 2804], 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein. Furthermore, Wang discloses a plurality of restraint values for calculating binding free energy.).
	wherein each of the anchor points of the target molecule is determined using atoms having small fluctuations in the target molecule (Wang, page 2805, paragraph, “Fig. 4A shows the RMSD fluctuations of the nonhydrogen atoms of the protein (black), ligand (red), and the fluctuation of the center-of-mass of the ligand (green).” – Examiner’s note: The Root Mean Square Deviation (RMSD) fluctuations represents “small fluctuations”. See instant application specification, paragraph 0075, “For example, the atom having small fluctuations is selected by determining the root mean square fluctuation (RMSF) of atoms in the target molecule, and selecting the atom having small RMSF comparing each of the determined RMSF of the atoms”. For further evidence, Telesio also discloses RMS fluctuation calculations.).

	Wang does not expressly disclose, “determining a smallest value between the first value and the second value, thereby increasing calculation accuracy of the binding free energy between the binding calculation target molecule and the target molecule” and “wherein the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule, thereby improving calculation accuracy of the binding free energy.” 
 (Telesio, [Page 3], “The predicted binding free energy is represented by the intermolecular component of the lowest-scoring function conformation.” [Page 60], “The binding free energy of IBP to HSA can be obtained in simulation, and ligand poses ranked according to binding free energy can be compared with the locations determined in crystallography.” - Examiner’s Note: Instant application [0084] merely recites, “In the method for calculating binding free energy, the smallest value of binding free energy among the calculated values of binding free energy is extracted and treated as a calculated result. For example, an operation of extraction can be performed by a computer.” Accordingly, Telesio discloses lowest scoring functions and the ability to rank binding free energies, which under the broadest reasonable interpretation, represents “determining” a smallest value of binding free energies calculated.), thereby increasing calculation accuracy of the binding free energy between the binding calculation target molecule and the target molecule (Telesio, [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” [Page ii], “The overall results obtained in this study show that computational approaches can give deep insights into protein-ligand interactions, and allow to reproduce and extend experimental data by accurately predicting binding locations and free energy values.”); and
	the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule, (Telesio, [Page 43], “When the ligand is placed in pose β, in between β-strand I and the α-helix, during the simulations the fatty acid migrates from its starting position. The palmitate found a stable location on the other side of the C-terminal region of the α-helix.” [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” – Examiner’s Note: Telesio discloses utilizing restrains in the binding calculations to determine a stable location between molecules, which under the broadest reasonable interpretation, represents a “stable structure” not including a “metastable structure. The instant application merely recites that a sampling space includes a stable structure that doesn’t include a metastable structure but does not provide any further detail, refer to [0046]. For further evidence, Telesio clearly discloses the ability to select stable OR metastable configurations to determine the most likely binding mode, which under the broadest reasonable interpretation, represents at least one of the samples containing a stable structure only.), thereby improving calculation accuracy of the binding free energy (Telesio, [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” [Page ii], “The overall results obtained in this study show that computational approaches can give deep insights into protein-ligand interactions, and allow to reproduce and extend experimental data by accurately predicting binding locations and free energy values.”),
	Wang and Telesio are each and respectively analogous to the instant application because they are from the same field of endeavor of calculating binding free energy between molecules. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Telesio’s design to make favorite interactions with the protein and to allow accurately predicting binding locations and free energy values (Telesio, [Page 52], “The goal of this clustering procedure was to select stable or metastable ligand binding modes which make favorable interactions with the protein, and carry the most promising of these on to binding free energy calculations which we use to determine the most likely binding modes.” [Page ii], “The overall results obtained in this study show that computational approaches can give deep insights into protein-ligand interactions, and allow to reproduce and extend experimental data by accurately predicting binding locations and free energy values.”).

Conclusion
	Claims 1-3, 6-9 and 12-17 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146
01/29/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146